                    Case 3:20-cv-06191-RJB Document 1 Filed 12/08/20 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7                                   IN THE UNITED STATE DISTRICT COURT

 8                           FOR THE WESTERN DISTRICT OF WASHINGTON

 9                                           TACOMA DIVISION
10   STEVE W. DAVISON, individually, and on             Case No.
     behalf of the ESTATE OF MARGARET
11   DAVISON; and MICHAEL DAVISON,                      NOTICE OF REMOVAL OF ACTION
     individually                                       UNDER 28 USC § 1332(a)(2)
12
                       Plaintiffs,                      (Clerk’s Action Required)
13

14            vs.
                                                        Kitsap County Superior Court
15   LSREF GOLDEN OPS 26 (WA), LLC, a                   Case No. 20-2-01277-18
     foreign Limited Liability Company, d/b/a
16   “ORCHARD POINTE SENIOR ALZHEIMER
     COMMUNITY” and SLH RAINIER
17   MANAGER, LLC, a foreign Limited Liability
     Company, d/b/a “ORCHARD POINTE
18   SENIOR ALZHEIMER COMMUNITY”,
19                     Defendants.
20
     TO:               THE CLERK OF THE COURT
21
     AND TO:           ALL PARTIES OF RECORD AND THEIR COUNSEL.
22
              PLEASE TAKE NOTICE that Defendant LSREF GOLDEN OPS 26 (WA), LLC.
23
     (“LSREF”), hereby gives notice of the removal of the above-captioned action, Cause No. 20-2-
24
     01277-18, currently pending in the Superior Court of Kitsap County, Washington, to the United
25
     States District Court for the Western District of Washington at Tacoma on the grounds set forth
26
     below:
27


     NOTICE OF REMOVAL OF ACTION- 1                           LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                    1111 Third Avenue, Suite 2700
                                                                      Seattle, Washington 98101
                                                                             206.436.2020
                  Case 3:20-cv-06191-RJB Document 1 Filed 12/08/20 Page 2 of 5




 1          I.       STATE COURT ACTION

 2          The State Court action to be removed is Steve W. Davison v. LSREF GOLDEN OPS 26

 3   (WA), LLC. was filed in Kitsap County Superior Court, State of Washington, on August 21,

 4   2020, and served upon LSREF through Acceptance of Service of Process by LSREF Golden Ops

 5   26 (WA), LLC d/b/a "Orchard Pointe Senior Alzheimer Community” on August 31, 2020. A true

 6   and correct copy of the Complaint for Damages filed in Kitsap County Superior Court Case No:

 7   20-2-01277-18 is attached as Exhibit A. This is a civil action arising out of negligence, violation

 8   of RCW 73.34, and wrongful death claims, with claims made by Plaintiff for money damages

 9   being sought.
10          On October 8, 2020, Kitsap County Superior Court granted Plaintiff’s Motion for CR

11   41(a)(1)(B) Dismissal without Prejudice, dismissing Defendant Prestige Senior Management

12   d/b/a Orchard Pointe Senior Alzheimer Community. A true and correct copy of the Stipulated

13   Order Granting Plaintiff’s Motion for CR 41(a)(1)(B) Dismissal without Prejudice filed in Kitsap

14   County Superior Court Case No: 20-2-01277-18 is attached as Exhibit B. On December 3, 2020,

15   Plaintiff filed an Amended Complaint in Kitsap County Superior Court via mail. A true and

16   correct copy of Plaintiff’s Amended Complaint for Damages filed in Kitsap County Superior

17   Court Case No: 20-2-01277-18 is attached as Exhibit C.

18          II.      TIME FOR REMOVAL

19          This Notice of Removal is timely. Under 28 U.S.C. § 1446(b)(1), a defendant must file a
20   notice of removal within 30 days after receipt of a copy of the initial pleading, through service or

21   otherwise, setting forth the claim for relief upon which such action or proceeding is based. Here,

22   LSREF received notice of the initial pleading on August 31, 2020, when Plaintiff’s Complaint

23   was served on the registered agent of LSREF. Plaintiff’s Complaint did not identify an amount in

24   controversy. On September 11, 2020, Defendant LSREF served Requests for Admission on

25   Plaintiffs, which confirmed the amount of controversy exceeded the jurisdictional limit. On

26   October 5, 2020, Plaintiffs informed the defense they were dismissing an improper party; and, on

27   October 8, 2020, the improper party was dismissed from the case. On November 10, 2020,


     NOTICE OF REMOVAL OF ACTION- 2                             LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                      1111 Third Avenue, Suite 2700
                                                                        Seattle, Washington 98101
                                                                               206.436.2020
                Case 3:20-cv-06191-RJB Document 1 Filed 12/08/20 Page 3 of 5




 1   Defendant LSREF was served Plaintiff’s Amended Complaint, which Plaintiff stated was mailed

 2   to the Court for filing and informed Defendant LSREF that conformed copies would be

 3   forwarded once received. This Notice of Removal is being filed within thirty days of the filing of

 4   the Amended Complaint.

 5          III.    GROUNDS FOR REMOVAL

 6          LSREF removes this case to federal court pursuant to 28 USC § 1332(a)(2) based on this

 7   Court’s original jurisdiction in which the matter in controversy exceeds $75,000. Plaintiffs are

 8   citizens of Washington State and Defendant LSREF is a foreign corporation. Plaintiffs answered

 9   Requests for Admission on October 5, 2020, admitting that the matter in controversy exceeds
10   $75,000. 28 USC § 1332(a) states that the United States District Courts shall have original

11   jurisdiction over all civil matters meeting these standards. See Exhibit D.

12          IV.     REQUIRED DOCUMENTS

13          Defendant LSREF will promptly give written notice to all adverse parties. 28 USC §

14   1446(d).

15          In accordance with 28 USC § 1446 and LCR 101 (b)(1) and (3), a copy of the operative

16   complaint is attached and filed herewith as Exhibit C.

17          Opposing counsel is listed below and is being served with a copy of this Notice as set

18   forth in the Declaration of Service below in accordance with LCR 101(b)(2).

19          Defendant LSREF will answer Plaintiff’s Complaint for Damages within 7 days after the
20   notice of removal is filed. Fed. R. Civ. P. 81(c)(2)(C).

21

22

23

24

25

26

27


     NOTICE OF REMOVAL OF ACTION- 3                             LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                      1111 Third Avenue, Suite 2700
                                                                        Seattle, Washington 98101
                                                                               206.436.2020
               Case 3:20-cv-06191-RJB Document 1 Filed 12/08/20 Page 4 of 5




 1   DATED this 08th day of December, 2020.   LEWIS BRISBOIS BISGAARD & SMITH LLP

 2

 3                                            By:      /s/Heather M. Jensen
 4

 5                                                       /s/Rachelle R. Stefanski
                                              By:
 6                                                  Heather M. Jensen, WSBA #29635
                                                   Rachelle R. Stefanski, WSBA #56353
 7                                                    1111 Third Avenue, Suite 2700
                                                        Seattle, Washington 98101
 8                                                            (206) 436-2020
                                                    Heather.Jensen@lewisbrisbois.com
 9
                                                  Rachelle.Stefanski@lewisbrisbois.com
10                                            Attorneys for Defendant LSREF GOLDEN OPS
                                                              26 (WA), LLC
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27


     NOTICE OF REMOVAL OF ACTION- 4                   LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                            1111 Third Avenue, Suite 2700
                                                              Seattle, Washington 98101
                                                                     206.436.2020
                Case 3:20-cv-06191-RJB Document 1 Filed 12/08/20 Page 5 of 5




 1
                                      DECLARATION OF SERVICE
 2
             I hereby certify that on this 08th day of December, 2020, I electronically filed the
 3

 4   foregoing with the Clerk of the Court using CM/ECF system, which will send notification of

 5   such filing to all attorneys of record.
 6           Amanda M. Searle           asearle@connelly-law.com
             Matthew Wurdeman           MWurdeman@connelly-law.com
 7
             Connelly Law Offices, PLLC
 8           2301 North 30th Street
             Tacoma, WA 98403
 9           Tel: (253) 593-5100
             Fax: (253) 593-0380
10

11
                                                      /s/Christopher Moore
12                                             Christopher Moore, Legal Secretary
                                               Christopher.Moore@lewisbrisbois.com
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27


     NOTICE OF REMOVAL OF ACTION- 5                         LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                  1111 Third Avenue, Suite 2700
                                                                    Seattle, Washington 98101
                                                                           206.436.2020
